Citation Nr: 1520087
Decision Date: 05/11/15	Archive Date: 07/07/15

DOCKET NO. 13-24 046	)       DATE	MAY 11 2015

On appeal from the Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a previously denied claim of service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss.

ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Although the RO determined the Veteran has submitted new and material evidence sufficient to reopen his claims on appeal, the Board must determine on its own whether new and material evidence has been received. See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In a February 2014 letter, the Veteran and the Board were notified that the Veteran's representative was withdrawing from representing the Veteran before the Board. In March 2014, the Board informed the Veteran that he could represent himself or appoint another representative. In March 2014, the Veteran responded that he wished to proceed pro se.

The issues of entitlement to service connection for bilateral hearing loss and whether new and material evidence have been received to reopen a claim for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed August 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, in part, because there was no evidence that preexisting bilateral hearing loss was permanently aggravated by service. VA did not receive new and material evidence within a year of that decision.

-2-

2. The evidence received since the August 2005 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss and raises the reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1. The August 2005 rating decision denying the Veteran's claim of entitlement to service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2. Evidence received since the August 2005 rating decision is new and material and the claim of entitlement to service connection for bilateral hearing loss is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bilateral hearing loss was denied in an August 2005 rating decision. While the Veteran submitted a Notice of Disagreement with that decision, he did not file a substantive appeal in response to the October 2005 Statement of the Case (SOC). In this regard, the Veteran's former representative claims that the Veteran did not receive the October 2005 SOC denying service connection for bilateral hearing loss. See April 2011 Claim. The Court of Appeals for Veterans Claims has held that there is a presumption of regularity that the Secretary properly discharged official duties by mailing a copy of a VA decision to the last known address of a claimant and the claimant's representative, if any, on the date that the decision is issued. See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 1 Vet. App. 271, 274 (1994) (applying the presumption of regularity to official duties of the RO). An appellant may rebut that presumption by submitting "clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed. The burden then shifts to the Secretary to establish that the VA decision was mailed to the claimant." See Ashley v.

-3-

Derwinski, 2 Vet. App. 307, 309 (1992). Absent evidence that the Veteran notified VA of a change of address and absent evidence that any notice sent to the Veteran at his last known address has been returned as undeliverable, VA is entitled to rely on that address. See Cross v. Brown, 9 Vet. App. 18, 19 (1996). Here, the October 2005 SOC was sent to the Veteran at his then-current address of record, with a copy to his then-representative, and was not returned as undeliverable. The Veteran's subsequent October 2012 statement continued to list that same address. Accordingly, the Board finds that the presumption of regularity attaches. This presumption may not be overcome by a mere allegation of non-receipt, as a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations. See Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley, 2 Vet. App. at 64-65. Thus, it is presumed that the SOC was mailed to the Veteran. As the Veteran did not perfect an appeal the decision with a timely VA Form 9, and new and material evidence was not received within one year of the decision, it is final. See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The claim may be reopened if new and material evidence is submitted. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records (STRs) and the Veteran's March 2005 Claim. The August 2005 rating decision denied service connection for bilateral hearing loss, which preexisted service, because there was no evidence that hearing loss was permanently worsened by service.

-4-

Since the August 2005 rating decision, VA treatment records, the report of an October 2011 VA examination, and various statements of the Veteran have been associated with the Veteran's claims file. In an October 2012 statement, the Veteran explained how his hearing worsened during service. Particularly, the Veteran described his duties in service and how he experienced worsening hearing while performing those duties. This evidence was not previously considered by decision makers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. Accordingly, the claim for service connection for bilateral hearing loss is reopened.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

REMAND

The Veteran was afforded a VA examination October 2011. There, the examiner concluded that it was less likely than not that the Veteran's bilateral hearing loss was related to service. The examiner noted that bilateral hearing loss preexisted service. The examiner acknowledged that the Veteran complained of worsening hearing in June 1969. Further, the examiner noted that a separation examination showed some shift in hearing. The examiner, however, explained that a June 16, 1969 examination showed loss of hearing that was stable when compared to the Veteran's entrance examination results. Thus, the examiner explained that the separation examination only showed a temporary, not permanent, threshold shift. This led the examiner to conclude that it was not likely that preexisting bilateral hearing loss was aggravated during service.

The Board notes that prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International

-5-

Standards Organization (ISO)-American National Standards Institute (ANSI). VA utilizes ISO-ANSI standards in determining hearing loss disabilities.
When converted to ISO-ANSI standards, the Veteran's entrance examination audiological testing results reveal preexisting bilateral hearing loss for VA purposes. See 38 C.F.R. § 3.385.

The separation examination was conducted on June 10, 1969. The audiogram card from that examination reveals that results of hearing testing there are recorded in ISO-ANSI units. Pure tone thresholds, in decibels, were recorded as follows:



HERTZ

500
1000
2000
3000
4000
6000
RIGHT
40
45
50
55
45
50

LEFT
40
35
50
50
45
55

The testing conducted on June 16, 1969, expressly states that the results are in ASA units. The table below shows the ASA measurements recorded in service, with the comparable I SO-AN SI measurements in adjacent parentheses. The results were recorded as follows:
HERTZ
500
1000
2000
3000
4000
6000

RIGHT
25 (40)
35 (45)
35 (45)
40 (50)
45 (50)
50 (60)

LEFT
25 (40)
30 (40)
35 (45)
40 (50)
45 (50)
40 (50)

While the examiner termed the results of the June 16 testing "better" than the results of the June 10 separation testing, a review of those two tests does not appear to reveal that the June 16 results were all "better" than the June 10 results. Indeed, when converted to ISO-ANSI units, hearing is actually worse at 1000 Hertz in the left ear, bilaterally at 4000 Hertz, and at 6000 Hertz in the right ear. Additionally, it is unclear how the June 10 testing represents a 'temporary threshold shift" when several of the results from that testing are identical to those recorded during the June 16 testing. Given that the examiner has conceded that the separation

-6-

examination did show some shift in hearing, it is important to clarify the issues discussed above. Moreover, the examiner failed to comment on the significance, if any, of the April 1969 testing results, which were recorded in ISO-ANSI units.

Regarding tinnitus, the Veteran was not afforded proper notice of the evidence necessary to reopen his previously denied claim. In particular, the Veteran's claim was initially denied because of a lack any evidence of tinnitus in-service or thereafter. However, the May 2011 notice letter provided to the Veteran explained that the August 2005 rating decision was denied entitlement to service connection because the Veteran's STRs did not show any complaints of tinnitus. As the May 2011 notice letter does not explain that the Veteran's tinnitus claim was also denied due to no current diagnosis of tinnitus, new notice explaining such must be provided to the Veteran before deciding whether to reopen that claim. See Kent v. Nicholson, 20 Vet. App. 1,9-10 (2006) (VA must provide notice to the Veteran explaining precisely why service connection was previously denied).

In addition, it appears there are outstanding VA treatment records relating to the Veteran's bilateral hearing loss. See February 2011 VA Treatment Record (noting hearing testing was to be conducted in September 2011). As only treatment records dated through March 2011 have been obtained, updated records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from March 2011 to present.

2. Provide Kent compliant notice to the Veteran on the issue of whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for tinnitus. The notice should explain that the Veteran's claim was previously denied because the Veteran's STRs did not show any complaints of tinnitus in service and there was no

-7-

evidence that the Veteran has a current diagnosis of tinnitus.

3.  Then return the claims file to the October 2011 VA examiner (or another qualified examiner, if unavailable) for clarification. The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion. The examiner is requested to:

(a) Convert all in-service audiograms recorded in ASA units to ISO-ANSI units.

(b) Then opine as to whether the Veteran's bilateral hearing loss, which preexisted service, was permanently aggravated beyond its natural progression during the Veteran's period of active service.

In rendering an opinion, the examiner must address the significance of the April 1969 audiogram, as well as the the June 16, 1969, testing results (after ISO-ANSI conversion), reflecting findings worse at 1000 Hertz in the left ear, bilaterally at 4000 Hertz, and at 6000 Hertz in the right ear than on the June 10, 1969 audiogram.

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

A comprehensive rationale must be provided for any opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a

-8-

supporting rationale as to why the opinion cannot be made without resorting to speculation.

4. Then readjudicate the claim, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

-9-



